Citation Nr: 1137029	
Decision Date: 09/30/11    Archive Date: 10/11/11

DOCKET NO.  09-00 658	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of service connection for an acquired psychiatric disability, claimed as bipolar disorder. 

2.  Entitlement to service connection for an acquired psychiatric disability, claimed as bipolar disorder. 


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Patricia Veresink, Associate Counsel



INTRODUCTION

The Veteran had active duty service from April 1981 to April 1987.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  In his substantive appeal, the Veteran requested a Board hearing.  A hearing was scheduled for May 2011, but the Veteran failed to report.  Thus, his hearing request is considered withdrawn.  See 38 C.F.R. § 20.702(d) (2011).


FINDINGS OF FACT

1.  A Mat 2005 rating decision denied service connection for a personality disorder; the Veteran filed a timely notice of disagreement regarding that decision and a statement of the case was issued in November 2006, however the Veteran never submitted a timely substantive appeal.

2.  Evidence that relates to an unestablished fact necessary to substantiate the claim and that raises a reasonable possibility of substantiating the claim of service connection for an acquired psychiatric disability has been received since the May 2005 rating decision.

3.  The Veteran has a current diagnosis of bipolar disorder and polysubstance dependence in sustained remission.

4.  The Veteran's current psychiatric disability, diagnosed as bipolar disorder, was not manifested during service. 

5.  The Veteran's current bipolar disorder represents a distinct and separate condition from the symptoms of polysubstnace abuse and personality disorder noted during service. 

6.  The Veteran did not experience continuous symptoms of bipolar disorder since separation from service. 

7.  The Veteran's current diagnosis of bipolar disorder is not causally or etiologically related to his active duty service.  


CONCLUSIONS OF LAW

1.  The May 2005 rating decision denying service connection for a personality disorder is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2004); currently, 38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2011).
 
2.  New and material evidence has been received since the May 2005 denial of service connection for a personality disorder to reopen the claim.  38 U.S.C.A. §§ 1131, 5103, 5108 (West 2002); 38 C.F.R. §§ 3.156, 3.303 (2011).

3.  The criteria for service connection for an acquired psychiatric disability, claimed as bipolar disorder, have not been met.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107 and 5126 (West 2002) and 38 C.F.R. §§ 3.102, 3.156(a), and 3.326(a) (2010), VA has a duty to notify a claimant of any information and evidence needed to substantiate and complete a claim, and of what part of that evidence is to be provided by the claimant, and what part VA will attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).  

The record shows that through a VCAA letter dated January 2008 the Veteran was informed of the information and evidence necessary to substantiate the claim for service connection.  The Veteran was also advised of the types of evidence VA would assist in obtaining, as well as the Veteran's own responsibilities with regard to identifying relevant evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); Charles v. Principi, 16 Vet. App. 370 (2002).

The United States Court of Appeals for Veterans Claims decision in Pelegrini v. Principi, 18 Vet. App. 112 (2004) held, in part, that a VCAA notice as required by 38 U.S.C. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim for VA benefits.  The VCAA letter to the appellant was provided in January 2008 prior to the initial unfavorable decision in August 2008.

Further, the notice requirements apply to all five elements of a service connection claim: 1) veteran status, 2) existence of a disability, 3) a connection between the veteran's service and the disability, 4) degree of disability, and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet.App. 473 (2006).   In the present appeal, the Veteran was provided with notice of what type of information and evidence was needed to substantiate the claim.  Further, the January 2008 letter gave notice of the types of evidence necessary to establish a disability rating and effective date for the disability on appeal.   The Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of the claim, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  

The Board also finds that there has been compliance with the assistance provisions set forth in the law and regulations.  The record in this case includes service treatment records, VA treatment records, VA examination reports, and lay evidence.  The Board finds that the record as it stands includes adequate competent evidence to allow the Board to decide the case, and no further action is necessary.  See generally 38 C.F.R.  § 3.159(c).  No additional pertinent evidence has been identified by the claimant.   

The Veteran was afforded a VA examination in August 2008.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  Given that the pertinent medical history and complaints were noted by the examiner, the examination report sets forth detailed examination findings in a manner which allows for informed appellate review under applicable VA laws and regulations, the VA examiner offered a nexus opinion, and provided reasons for the opinion, the Board finds the examination to be adequate for rating purposes.  Thus, the Board finds that a further examination is not necessary.  For all the foregoing reasons, the Board concludes that VA's duties to the Veteran have been fulfilled with respect to the issues on appeal.

Reopening Service Connection for an Acquired Psychiatric Disability

The Veteran's claim to reopen involves a claim of entitlement to service connection for an acquired psychiatric disorder, claimed as bipolar disorder.  Applicable law provides that service connection will be granted if it is shown that the Veteran suffers from a disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  That an injury occurred in service alone is not enough; there must be chronic disability resulting from that injury.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

A review of the record shows that a claim of service connection for depression was denied in May 2005.  The Veteran was informed of that decision in a May 2005 notification letter.  The Veteran filed a notice of disagreement and a statement of the case was issued in November 2006.  The Veteran did not submit a substantive appeal within 60 days from the date of the notification of the statement of the case to appeal the denial of the claim.  Therefore, that decision became final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2004); currently, 38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2011).  

As a general rule, a claim shall be reopened and reviewed if new and material evidence is presented or secured with respect to a claim that is final.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  When an appellant seeks to reopen a final decision, the first inquiry is whether the evidence presented or secured after the last disallowance is "new and material."  

Under 38 C.F.R. § 3.156(a), new evidence means evidence not previously submitted to agency decision makers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

When determining whether a claim should be reopened, the credibility of the newly submitted evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).  In order for evidence to be sufficient to reopen a previously denied claim, it must be both new and material.  If the evidence is new, but not material, the inquiry ends and the claim cannot be reopened.  Smith v. West, 12 Vet. App. 312 (1990).  Furthermore, "material evidence" could be "some new evidence [that] may well contribute to a more complete picture of the circumstances surrounding the origin of the Veteran's injury or disability, even where it will not eventually convince the Board to alter its rating decision."  Hodge v. West, 155 F. 3d 1356, 1363 (Fed. Cir. 1998).  If it is determined that new and material evidence has been received, the claim must be reopened and VA may then proceed to the merits of the claim on the basis of all the evidence of record.  The Court has held that there is a very low threshold for reopening claims, stating that the requirements in the regulations that the evidence "raises a reasonable possibility of substantiating the claim" should be read as enabling reopening rather than precluding it.  Shade v Shinseki, 24 Vet. App. 110 (2010).

In this case, the RO denied service connection for a personality disorder, claimed as bipolar disorder, finding that no evidence showed a confirmed diagnosis of bipolar disorder and no evidence that the Veteran's passive-aggressive disorder and history of alcohol dependence and drug abuse during service were early manifestations of the Veteran's current disability.  The Veteran submitted a claim to reopen in November 2007.  The RO reopened the claim in August 2008, but denied the issue on the merits.  The present appeal ensued.  Regardless of the RO's determination, the Board is not bound by that determination as to whether the claim should be reopened, and must nevertheless consider whether new and material evidence has been received.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).

Since the prior final rating decision in May 2007, VA has received additional evidence, including VA treatment records showing a diagnosis of bipolar disorder and at least one treatment record noting a history of bipolar disorder from 1984.  This evidence constitutes new evidence as it was not previously submitted to agency decisionmakers.  It is not cumulative or redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened.  The Veteran is competent to describe symptoms of mood swings and depression, and his assertions that his current psychiatric disability is causally related to his diagnoses during service raise a reasonable possibility of substantiating the claim.  

Again, the U.S. Court of Appeals for Veterans Claims (Court) has held that section 3.156(a) "must be read as creating a low threshold" which "suggests a standard that would require reopening if newly submitted evidence, combined with VA assistance and considering the other evidence of record, raises a reasonable possibility of substantiating the claim."  Shade v. Shinseki, 24 Vet. App. 110, 117-18 (2010).  Given this standard, the Board finds that the additional evidence, to include the Veteran's statements and VA treatment records, is new and material within the meaning of 38 C.F.R. § 3.156, warranting reopening of the claim of service connection for an acquired psychiatric disability, claimed as bipolar disorder.

Service Connection for an Acquired Psychiatric Disability

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

The Board is to consider all lay and medical evidence as it pertains to the issues.   38 U.S.C.A. § 7104(a) ("decisions of the Board shall be based on the entire record in the proceeding and upon consideration of all evidence and material of record"); 38 U.S.C.A. § 5107(b) (VA "shall consider all information and lay and medical evidence of record in a case"); 38 C.F.R. § 3.303(a) (service connection claims "must be considered on the basis of the places, types and circumstances of his service as shown by service records, the official history of each organization in which he served, his medical records and all pertinent medical and lay evidence").  

Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown,         10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

The absence of contemporaneous medical evidence is a factor in determining credibility of lay evidence, but lay evidence does not lack credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (lack of contemporaneous medical records does not serve as an "absolute bar" to the service connection claim); Barr v. Nicholson, 21 Vet. App. 303 (2007) ("Board may not reject as not credible any uncorroborated statements merely because the contemporaneous medical evidence is silent as to complaints or treatment for the relevant condition or symptoms").  In determining whether statements submitted by a veteran are credible, the Board may consider internal consistency, facial plausibility, consistency with other evidence, and statements made during treatment.  Caluza v. Brown, 7 Vet. App. 498 (1995).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).

The Veteran contends that symptoms of bipolar disorder began during service.  The Veteran has a current diagnosis of bipolar disorder and polysubstance abuse dependence in sustained remission, as seen on the August 2008 VA examination report. 

In this case, after a review of all the lay and medical evidence, the Board finds that the weight of the evidence demonstrates that the Veteran did not experience bipolar disorder or symptoms of bipolar disorder during service.  

The Board acknowledges that the Veteran experienced symptoms of a personality disorder during service; however the Board finds that the personality disorder manifested during service is a separate and distinct disability from the Veteran's current diagnosis of bipolar disorder.  The Veteran's December 1980 enlistment report of medical examination noted a clinically normal psychiatric evaluation.  On his corresponding December 1980 report of medical history the Veteran noted no frequent trouble sleeping, depression or excessive worry, loss of memory, or nervous trouble of any sort.  

During service, the Veteran was diagnosed with alcohol dependence and drug abuse, which was noted as in remission towards the end of service.  Specifically in October 1986, the Veteran reported excessive alcohol consumption, drinking until passing out one to two times per week.  In March 1987, service treatment records show maladjustment into military life as a psychosocial stressor.  The examiner noted nondisturbed mood with appropriate affect, no evidence of a thought disorder, and no disturbance in cognition or perception.  The Veteran was diagnosed with passive-aggressive personality disorder.  

On the March 1987 separation report of medical examination, the examiner still noted a clinically normal psychiatric evaluation.  On the March 1987 report of medical history, the Veteran noted no depression, excessive worry, memory loss, trouble sleeping, or nervous trouble of any sort.  Personnel records show that the Veteran was provided a psychiatric evaluation in connection with his discharge in March 1987.  The report notes that the Veteran had several incidents that resulted in administrative action taken against him.  The Veteran was enrolled in the Social Actions Drug Rehabilitation Program in October 1985.  The Veteran was recommended to be entered into the Alcohol Rehabilitation Center, although after discussion with his commander and the Social Actions officer, no further action was taken as it was felt he was poorly motivated for the program.  The mental status examination showed that his mood was nondisturbed and his affect was appropriate with no evidence of a thought disorder and no disturbance in cognition or perception.  Psychological testing results suggested a passive-aggressive personality disorder manifested by poor impulse control, low frustration tolerance, limited insight, difficulty with authority figures, poor emotional modulation, and a tendency to act out.  The Veteran denied any depressive symptomatology.  Based on the evidence noted above, the Board finds that the Veteran's current psychiatric disability, diagnosed as bipolar disorder, was not manifested during service. 

The Board also notes that the Veteran did not experience continuous symptoms of bipolar disorder since separation from service.  The post-service medical evidence does not reflect complaints or treatment related to a psychiatric disorder for 17 years following active service, with the first documented complaints in September 2004.  Additionally, the VA examiner in August 2008 noted that the Veteran had a diagnosis of bipolar disorder for seven years prior, which places the onset of bipolar disorder in 2001 at the earliest.  The Board emphasizes the multi-year gap between discharge from active duty service (1987) and initial reported symptoms related to a psychiatric disorder in approximately 2001 (nearly a 15-year gap).  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (lengthy period of absence of medical complaints for condition can be considered as a factor in resolving claim); see also Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming Board's denial of service connection where veteran failed to account for lengthy time period between service and initial symptoms of disability).  

The Veteran has reported that he experienced symptoms of bipolar disorder during service and that he was in fact diagnosed with bipolar disorder, which resulted in his discharge.  The Veteran's statements are inconsistent with the statements he made during service and the psychiatric findings at service separation.  The Veteran specifically noted no psychiatric symptoms on his March 1987 separation report of medical history.  Additionally, the examiner diagnosed the Veteran with passive-aggressive personality disorder and did not diagnose bipolar disorder during service.  These inconsistencies in the record weigh against the Veteran's credibility as to the assertion of continuity of symptomatology since service.  See Madden v. Gober, 125 F.3d 1477, 1481 (Board entitled to discount the credibility of evidence in light of its own inherent characteristics and its relationship to other items of evidence); Caluza v. Brown, 7 Vet. App. 498, 512 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (upholding Board's finding that a veteran was not credible because lay evidence about a wound in service was internally inconsistent with other lay statements that he had not received any wounds in service).  

The Veteran was afforded a VA examination in August 2008 to address whether the Veteran's current diagnosis of bipolar disorder is causally or etiologically related to the Veteran's symptoms shown during service.  The examiner reviewed the Veteran's records, recorded an accurate history, and performed a thorough psychiatric examination.  The examiner diagnosed polysubstance dependence in sustained remission and bipolar disorder, not otherwise specified.  The examiner opined that the Veteran's diagnosed drug and alcohol problems in the service do not represent an early manifestation of the current bipolar disorder, nor does the personality disorder with which the Veteran was diagnosed during service represent an early manifestation of bipolar disorder.  The examiner opined that the bipolar disorder more likely than not represents a distinct and separate condition from his polysubstance dependence and from the features of personality disorder.  The examiner opined that a vast majority of the Veteran's occupational and social difficulties can be primarily attributed to his long-term polysubstance dependence with only a mild to moderate contribution from the bipolar disorder.  

The Veteran has not demonstrated that he has expertise in medical matters.  While there is no bright line exclusionary rule that a lay person cannot provide opinion evidence as to a nexus between an in-service event and a current condition, not all medical questions lend themselves to lay opinion evidence.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  In Davidson, the U.S. Court of Appeals for the Federal Circuit (Federal Circuit) referred to Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) for guidance.  In footnote 4 of Jandreau, the Federal Circuit indicated that the complexity of the claimed disability is to be considered in determining whether lay evidence is competent.  As to a nexus opinion relating any in-service psychiatric complaints to his present disability, the Board finds that the etiology of the Veteran's bipolar disorder is too complex an issue, one typically determined by persons with medical training, to lend itself to lay opinion evidence.  

The Veteran is certainly competent to testify as to symptoms such as depression and mood swings, which are non-medical in nature; however he is not competent to render a medical diagnosis or etiology.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (lay testimony is competent to establish the presence of observable symptomatology that is not medical in nature); see also, Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (certain disabilities are not conditions capable of lay diagnosis).  No medical evidence of record finds a relation between active duty service and the Veteran's bipolar disorder.  The only medical opinion in the file was provided by the VA examiner in August 2008.  The examiner noted no relationship between the current disability and his symptoms during military service.  There is no contrary medical opinion of record.  Therefore, the Board finds that the Veteran's current bipolar disorder represents a distinct and separate condition from the symptoms of polysubstnace abuse and personality disorder noted during service.  Additionally, the Veteran's current diagnosis of bipolar disorder is not causally or etiologically related to his active duty service.

As the evidence fails to show complaints, treatment, or diagnosis of bipolar disorder during service, continuity of symptomatology since service, or any relationship between the Veteran's current disorder and his active service, the Board finds that the weight of the evidence is against a finding of service connection for an acquired  psychiatric disability, claimed as bipolar disorder.  As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).


ORDER

New and material evidence having been received, service connection for an acquired psychiatric disability, claimed as bipolar disorder, is reopened.  To that extent, the appeal is granted. 

Service connection for an acquired psychiatric disability, claimed as bipolar disorder, is denied. 




____________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


